In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 13-768V
                                          (Not to be published)

*****************************
                            *
TAMMY ANDRISEK,             *                                             Filed: April 23, 2015
                            *
                Petitioner, *
                            *
          v.                *                                             Decision; Attorney’s
                            *                                             Fees & Costs
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Danielle Strait, Maglio Christopher and Toale, PA, Washington, DC, for Petitioner.

Amy Kokot, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ATTORNEY’S FEES AND COSTS DECISION1

        On October 3, 2013, Tammy Andrisek filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 Thereafter, on February 6, 2015, the parties filed
a stipulation settling the case and detailing the amount to be awarded to Petitioner. I subsequently
issued a decision finding the parties’ stipulation to be reasonable and granting Petitioner an award
as outlined in the stipulation.

       Prior to having filed the aforementioned stipulation, on January 22, 2015, the parties filed
another stipulation, regarding attorney’s fees and costs. Petitioner requests reimbursement of

1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has fourteen (14) days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C. § 300aa-10 through 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to § 300aa of the Act.
attorney’s fees and costs in the amount of $24,281.14. This amount represents a sum to which
Respondent does not object. In addition, and in compliance with General Order No. 9, Petitioner’s
counsel asserts that Petitioner has not personally incurred litigation costs in conjunction with this
proceeding on the Petition.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award of $24,281.14 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Danielle Strait, Esq. Payment of this amount represents all attorney’s fees
and costs available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.3


         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2